Citation Nr: 0817082	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  06-28 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cervicogenic headaches, 
to include as secondary to a service-connected lumbar spine 
disability.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION


The appellant had service in the Tennessee Army National 
Guard from December 1986 to June 2004.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2005 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or an 
injury incurred in or aggravated while performing inactive 
duty training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  
   
The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 2002); 38 C.F.R. § 3.6(a) (2006); see Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes." 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2006).  The term inactive duty training is defined, 
in part, as duty, other than full-time duty. 38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2006).
   
Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
non-service-connected condition, will be service connected.  
38 C.F.R. § 3.310(b).  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered part of the original condition.  38 C.F.R. § 
3.310(a).

In this case, the appellant contends that his cervicogenic 
headaches are the result of his service in the Tennessee Army 
National Guard (ARNG).  Specifically, the appellant asserts 
that his headaches are secondary to his service-connected 
lumbar spine disability.  

Service medical records (SMRs) associated with the claims 
file show that the appellant injured his back on February 19, 
2000 when a concrete platform on which the appellant was 
standing broke, causing him to fall to the ground.  The 
appellant reported back and leg pain at the time of the 
accident.  The impression was lumbar strain.  The appellant 
did not report any headaches at that time.  The Board notes 
that the appellant subsequently underwent numerous medical 
procedures since the accident in an effort to alleviate back 
pain, including multiple surgeries, facet blocks, radial 
frequency treatments, and steroid shots.

The appellant was afforded a clinical evaluation and physical 
examination in November 2003.  The clinical evaluation 
extensively documented the appellant's physical ailments as 
well as noted various surgical procedures that he underwent.  
However, no neurological abnormalities were noted.  The 
appellant provided a medical history in which he specifically 
denied ever having dizziness or fainting spells, frequent or 
severe headache, head injury, memory loss, or amnesia.  

The appellant appeared before a Medical Evaluation Board 
(MEB) in December 2003.  The MEB report detailed the 
appellant's long history of back problems since the February 
2000 accident, and recommended that the appellant be 
medically separated from service due to his chronic low back 
pain.  No references to a neurological disability, including 
headaches, were contained in the MEB report. 

The appellant sought private care from D. W., M.D. as part of 
a routine follow-up in May 2004.  The appellant reported 
continued pain in the lower back and right leg area.  The 
appellant also reported having headaches and retrograde 
ejaculation.  The impression was cervicogenic headaches, 
among other conditions. 
The appellant presented to V. B., L.P.N. in August 2004 after 
experiencing low back pain, right lower extremity pain, and 
headaches.  The impression was failed back surgery syndrome, 
right lower extremity radiculopathy, recent onset of 
worsening headaches, and posterior lumbar facet syndrome, 
status-post radiofrequency lesioning, improved.  In a follow-
up treatment note dated September 2004, the same private 
provider diagnosed the appellant as having "headaches 
possibly cervicogenic."

In an undated letter to VA, the appellant's girlfriend stated 
that the appellant started having headaches following back 
surgery.  The girlfriend indicated that "Dr. S." told her 
that the appellant's cervicogenic headaches were caused by 
his back injury.  Associated with the claims file is a note 
from T. S., M.D. dated November 2004.  Dr. Smyth stated:

I am treating [the appellant] for his 
back pain.  [The appellant] has said 
from the 1st visit of 11.18.00 that his 
pain came from an injury on 2.19.00 
when working in the Guard.  This 
continues to be the presumed onset of 
his pain and the reason for his 
headaches.
     
The Board notes, however, that Dr. S. does not provide a 
rationale or cite to medical evidence of record to support 
his contention.

VA has a duty to assist appellants to obtain evidence needed 
to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Here, the appellant has not been 
afforded a VA examination to determine the nature and 
etiology of any and all neurological disabilities, including 
headaches.  Thus, the RO should schedule the appellant for a 
VA examination.

Additionally, the appellant receives medical care through VA.  
VA is required to make reasonable efforts to help an 
appellant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court of Appeals for 
Veterans Claims (Court) held that VA has constructive notice 
of VA-generated documents that could reasonably be expected 
to be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the appellant that are dated 
from August 22, 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from August 22, 2006 to the present.  
All efforts to obtain these records should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  The RO should also 
attempt to obtain any other evidence 
identified as relevant by the appellant 
during the course of the remand, provided 
that the appellant completes the required 
authorization forms.
 
2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the appellant to undergo an 
examination to ascertain the nature and 
etiology of any and all neurological 
conditions and proper diagnoses thereof, 
to include cervicogenic headaches.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  

In particular, the examiner is asked to 
provide an opinion as to whether the 
appellant has a neurological disability, 
to include headaches.  If so, the examiner 
is asked to express an opinion as to 
whether the neurological disability is 
proximately due to or the result of, or 
aggravated by the appellant's service-
connected lumbar spine disability.  The 
examiner must provide a complete rationale 
for any stated opinion.    

If the examiner determines that the 
appellant's neurological disability is not 
proximately due to or the result of, or 
aggravated by his service-connected lumbar 
spine disability, the examiner is asked to 
comment on the November 2004 private 
treatment note from T. S., M.D.  The 
examiner must provide a complete rationale 
for any stated opinion.    

3.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



